Exhibit 10.4

 

[g68571kii001.jpg]

 

February 6, 2006

 

LAURUS MASTER FUND, LTD.

c/o Ogier Corporate Services Ltd.

P.O. Box 1234 G.T.

Queensgate House

South Church Street

Grand Cayman, Cayman Islands

Attention: Mr. Eugene Grin

 

Re: Laurus Master Fund Credit Facility

 

Dear Mr. Grin:

 

Reference is hereby made to (i) that certain Security Agreement dated August 14,
2003, by and between Laurus Master Fund, Ltd. (“Laurus”) and Artemis
International Solutions Corporation, a Delaware corporation (the “Company”) and
Artemis International Solutions Ltd., a United Kingdom corporation (“AISL”) and
wholly owned subsidiary of the Company (as amended, modified and/or supplemented
from time to time, the “Security Agreement”), (ii) the Secured Convertible
Minimum Borrowing Note, dated as of August 14, 2003 and issued by the Company to
Laurus pursuant to the terms of the Security Agreement (as amended, modified
and/or supplemented from time to time, the “Minimum Borrowing Note”), (iii) the
Waiver Letter and Amendment dated as of March 31, 2005 (the “Initial Waiver
Letter”) and (iv) the subsequent waiver letters dated December 29, 2005 and
January 16, 2006. (together with the Minimum Borrowing Note, the Security
Agreement, the Initial Waiver Letter and any ancillary agreements executed in
connection therewith, the “Laurus Facility”)

 

In connection with an Agreement and Plan of Merger which the Company currently
intends to enter into with Hunter Mergersub, Inc. (the “Merger Agreement”), the
Company intends to pay at the earlier of the Effective Time (as defined in the
Merger Agreement) of the merger, or April 30, 2006 (with said earlier date
hereinafter being referred to as the “Payout Date”), the following amounts
arising from all obligations owed under the Laurus Facility: an amount equal to
all principal outstanding under the Initial Waiver Letter – $3,000,000, plus
interest accrued; an amount equal to all principal outstanding under the Minimum
Borrowing Note – $865,236.54, plus interest accrued; plus an additional $110,000
in exchange for the cancellation of Warrants as referred to below 
(collectively, the “Payments”).  The parties hereto agree to execute a customary
payoff letter releasing all guarantees and liens under the Laurus Facility at
the Payout Date and agree that notwithstanding anything to the contrary
contained in the Laurus Faclilty, the Payments constitute payment in full of all
obligations now owed and hereafter arising under the Laurus Facility by the
Company and its subsidiaries, including AISL, as of the Payout Date, whether in
respect of prinicipal, interest, or otherwise, and that all Warrants to purchase
any securities of the Company issued in connection with the Laurus Facility
shall be cancelled as of immediately prior to the Payout Date.  In connection
with the customary payoff letter, Laurus will execute and deliver to the Company
all documents reasonably requested by the Company to

 

Artemis International Solutions Corporation 4041 MacArthur Boulevard, Suite 401,
Newport Beach, CA 92660

www.aisc.com

 

--------------------------------------------------------------------------------


 

affect the release of all liens and guarantees and return to the Company all
collateral held by Laurus without requiring the payment of any additional fees,
expenses or consideration. Laurus recognizes, acknowledges and agrees that the
current waiver in effect pertaining to the $3 million Over-Advance shall be
deemed extended through the Payout Date.  In the event that the Company does not
enter into the Merger Agreement, this letter shall be of no further force and
effect.

 

This letter shall not be amended or waived except by an instrument in writing
signed by the Company and Laurus.  This letter may be executed in any number of
counterparts, each of which shall be an original and all of which, when taken
together, shall constitute one agreement.  Delivery of an executed signature
page of this letter by facsimile transmission shall be effective as delivery of
a manually executed counterpart hereof or thereof, as the case may be.  This
letter shall be governed by, and construed in accordance with the laws of the
state of New York. This letter sets forth the entire agreement between the
parties hereto as to the matters set forth herein and supersede all prior
communications, written or oral, with respect to the matters herein.

 

 

 

ARTEMIS INTERNATIONAL
SOLUTIONS CORPORATION

 

 

 

By:

/s/ Robert S. Stefanovich

 

 

 

Name: Robert S. Stefanovich

 

 

 

Title: EVP/CFO

 

 

 

 

 

 

ARTEMIS INTERNATIONAL
SOLUTIONS LTD.

 

 

 

By:

/s/ Robert S. Stefanovich

 

 

 

Name: Robert S. Stefanovich

 

 

 

Title: Director

 

 

 

 

 

Agreed and accepted as of the date first written above.

 

 

 

 

LAURUS MASTER FUND, LTD.

 

 

 

 

 

By:

/s/ Eugene Grin

 

 

 

Name: Eugene Grin

 

 

Title: Director

 

 

--------------------------------------------------------------------------------


 

[g68571kii001.jpg]

 

March 9, 2006

 

LAURUS MASTER FUND, LTD.

c/o Ogier Corporate Services Ltd.

P.O. Box 1234 G.T.

Queensgate House

South Church Street

Grand Cayman, Cayman Islands

Attention: Mr. Eugene Grin

 

AMENDMENT TO LETTER AGREEMENT OF FEBRUARY 6, 2006

RE :  LAURUS MASTER FUND CREDIT FACILITY

 

This Amendment modifies and amends that certain letter agreement between Laurus
Master Fund, Ltd. (“Laurus”) and Artemis International Solutions Corporation, a
Delaware Corporation (the “Company”) and Artemis International Solutions Ltd., a
United Kingdom corporation (“AISL”), dated February 6, 2006, with a reference
to, “Laurus Master Fund Credit Facility” (“Letter Agreement”).

 

The parties hereby agree to delete the second paragraph in the Letter Agreement,
and replace it with the following:

 

In connection with an Agreement and Plan of Merger which the Company currently
intends to enter into with Trilogy, Inc., a Delaware corporation (“Parent” ) and
RCN Acquisition, Inc., a Delaware corporation and wholly-owned subsidiary of
Parent (the “Merger Agreement”), the Company intends to pay at the earlier of
the Effective Time (as defined in the Merger Agreement) of the merger, or June
16, 2006 (with said earlier date hereinafter being referred to as the “Payout
Date”), the following amounts arising from all obligations owed under the Laurus
Facility: an amount equal to all principal outstanding under the Initial Waiver
Letter – $3,000,000, plus interest accrued; an amount equal to all principal
outstanding under the Minimum Borrowing Note – $865,236.54, plus interest
accrued; plus an additional $110,000 in exchange for the cancellation of
Warrants as referred to below  (collectively, the “Payments”).  The parties
hereto agree to execute a customary payoff letter releasing all guarantees and
liens under the Laurus Facility at the Payout Date and agree that
notwithstanding anything to the contrary contained in the Laurus Facility, the
Payments constitute payment in full of all obligations now owed and hereafter
arising under the Laurus Facility by the Company and its subsidiaries, including
AISL, as of the Payout Date, whether in respect of principal, interest, or
otherwise, and that all Warrants to purchase any securities of the Company
issued in connection with the Laurus Facility shall be cancelled as of
immediately prior to the Payout Date.  In connection with the customary payoff
letter, Laurus will execute and deliver to the Company all documents reasonably

 

Artemis International Solutions Corporation 4041 MacArthur Boulevard, Suite 401,
Newport Beach, CA 92660

www.aisc.com

 

--------------------------------------------------------------------------------


 

requested by the Company to affect the release of all liens and guarantees and
return to the Company all collateral held by Laurus without requiring the
payment of any additional fees, expenses or consideration. Laurus recognizes,
acknowledges and agrees that the current waiver in effect pertaining to the $3
million Over-Advance shall be deemed extended through the Payout Date.  In the
event that the Company does not enter into the Merger Agreement, this letter
shall be of no further force and effect.

 

 

ARTEMIS INTERNATIONAL
SOLUTIONS CORPORATION

 

 

 

 

 

By:

/s/ Robert S. Stefanovich

 

 

 

Name: Robert S. Stefanovich

 

 

 

Title: EVP/CFO

 

 

 

 

 

 

ARTEMIS INTERNATIONAL
SOLUTIONS LTD.

 

 

 

 

 

By:

/s/ Robert S. Stefanovich

 

 

 

Name: Robert S. Stefanovich

 

 

 

Title: Director

 

 

 

 

 

Agreed and accepted as of the date first written above.

 

 

 

 

LAURUS MASTER FUND, LTD.

 

 

 

 

 

By:

/s/ David Grin

 

 

 

Name: David Grin

 

 

Title: Director

 

 

--------------------------------------------------------------------------------